Opinion issued February 25, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00970-CV
                             ———————————
                  IN RE A.R.R., A.M.R., AND A.R.R., Relators


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, A.R.R., A.M.R., and A.R.R., have filed a petition for writ of

mandamus requesting this Court to compel the trial court to strike and dismiss an

original petition to modify conservatorship filed by real parties in interest, O.M. and

L.M.1 To be entitled to mandamus relief, a relator must show that the trial court



1
      The underlying proceeding is In the Interest of A.R.R., A.M.R., and A.R.R., Cause
      No. 2017-00427J, currently pending in the 314th District Court of Harris County,
      the Honorable Eric Andell presiding.
clearly abused its discretion and that the relator has no adequate remedy by appeal.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Relators have not shown that they lack an adequate remedy by appeal.

Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding) (holding that

“an appellate remedy is not inadequate merely because it may involve more expense

or delay than obtaining an extraordinary writ.”).

      Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a), (d). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Lloyd, Hightower.




                                          2